64 F.3d 657
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Thomas JOHNSON, Petitioner-Appellant,v.Carl E. LEGURSKY;  George E. Trent, Respondents-Appellees.
No. 94-6959.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1995.Decided Aug. 15, 1995.

George Thomas Johnson, Appellant Pro Se.  Silas Bent Taylor, Deputy Attorney General, Stephen Raymond Van Camp, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, WV, for Appellees.
N.D.W.Va.
DISMISSED.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Johnson v. Legursky, No. CA-92-213-W-S (N.D.W.Va. July 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED